McCRODDEN, Judge.
The sole issue we consider is whether the trial court erred in finding that the failure to record the amendment to the association by-laws was not fatal to the amendment. We conclude that the court was in error and reverse its judgment.
The by-laws of the plaintiff association provide, in pertinent part:
10.1 Amendments to these Bylaws may be proposed by the Board of Directors of the Association acting upon a vote of a majority of the Directors.
10.2 In order for such amendment to become effective, it must be approved by an affirmative vote of a majority of the entire membership of the Board of Directors. Thereupon, such amendment or amendments to these Bylaws shall be transcribed, certified by the Secretary of the Association, and a copy thereof shall be recorded in the Cabarrus County, North Carolina, Public Registry, within ten (10) days from the date on which any amendment has been approved by the Directors and members. No amendment shall become effective until it is duly recorded. *52910.3 Upon the approval and proper recording of any amendment, it shall become binding upon all Unit Owners.
(Emphasis added).
Initially, we note that, although the last sentence of Section 10.2 mentions approval of amendment by the Directors and the members, the portion of the by-laws included in the record on appeal contains no provision for ratification of any by-law amendments by any unit owners other than the Board of Directors. Thus, it appears that the Cornerstone Board of Directors alone is vested with the power to amend the by-laws.
That being so, we believe that the Board is bound by the procedures established for the exercise of the power to amend the by-laws affecting all members of the association. The language of Section 10.2 (“such amendment . . . shall be ■ recorded . . .” and no amendment is to be effective “until it is duly recorded”) is clearly mandatory. See In re Trulove, 54 N.C. App. 218, 222, 282 S.E.2d 544, 547 (1981), disc. review denied, 304 N.C. 727, 288 S.E.2d 808 (1982). According to the American Heritage Dictionary, 2d College Edition 429 (1991), the word duly means “[i]n a proper manner” and “[a]t the expected time,” and, hence, we conclude that “duly recorded” means properly and timely recorded. In this case, the association’s failure to record the amendment within ten days rendered the by-law ineffective and not binding on defendants. Consequently, we reverse the judgment of the trial court and remand for entry of judgment in favor of the defendants.
Reversed.
Judge COZORT concurs.
Judge JOHNSON dissents.